         Case 1:18-cr-00352-NRB Document 24
                                         23 Filed 06/04/20
                                                  06/03/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        June 3, 2020
                                                              The status conference is adjourned until
By ECF                                                        August 20, 2020 at 2:30 p.m. Speedy
                                                              trial time is excluded through that
The Honorable Naomi Reice Buchwald                            date. 18 U.S.C. § 3161(h)(7)(A).
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Marco Aurelio Rosales, 18 Cr. 352 (NRB) Dated: June 4, 2020

Dear Judge Buchwald:

         The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, and to
provide the parties additional time to discuss a potential pretrial disposition, the Court adjourn the
status conference presently scheduled for June 15, 2020, at 2:30 p.m., to a date and time convenient
to the Court on or after August 17, 2020.

        The parties also respectfully request that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from June 15, 2020, until the date of the rescheduled status
conference, in light of the circumstances of the COVID-19 pandemic and in order to permit the
parties additional time to discuss a potential pretrial resolution of the case.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York


                                                  By:
                                                        Alison G. Moe
                                                        Robert B. Sobelman
                                                        Jarrod L. Schaeffer
                                                        Assistant United States Attorneys
                                                        Tel.: (212) 637-2225 / 2616 / 2270

cc: Jessica Masella, Esq. (via ECF)
